Registration No. 333-13784 As filed with the Securities and Exchange Commission on May 15, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ELBIT SYSTEMS LTD. (Exact name of registrant as specified in its charter) Israel N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Advanced Technology Center P.O. Box 539 Haifa 31053 Israel (Address of Principal Executive Offices) (Zip Code) POST MERGER KEY EMPLOYEE STOCK OPTION PLAN (Full title of the plan) Elbit Systems of America, LLC 4700 Marine Creek Parkway Fort Worth, Texas 76179 (Name and address of agent for service) (817) 234-6600 (Telephone number, including area code, of agent for service) Copies to: Timothy I. Kahler, Esq. Troutman Sanders LLP 405 Lexington Avenue New York, New York 10174 (212) 704-6000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) EXPLANATORY NOTE Elbit Systems Ltd. (the “Registrant”) hereby amends its registration statement on Form S-8 (Registration No. 333-13784) (the “Registration Statement”) by filing this Post-Effective Amendment No.1 to terminate the effectiveness of the Registration Statement and to deregister all unsold securities reserved for issuance and registered for sale under the Post Merger Key Employee Stock Option Plan (the “Plan”).The Plan has expired by its terms and all stock options and other awards granted thereunder or governed thereby have been exercised or have expired unexercised. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Haifa, Israel on this 14th day of May 2012. ELBIT SYSTEMS LTD. By: /s/ Joseph Ackerman Name: Joseph Ackerman Title: President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated: Signature Title Date /s/ Michael Federmann Michael Federmann Chairman of the Board of Directors May 14, 2012 /s/ Joseph Ackerman Joseph Ackerman President, Chief Executive Officer (Principal Executive Officer) May 14, 2012 /s/ Joseph Gaspar Chief Financial Officer Joseph Gaspar (Principal Financial Officer and Principal Accounting Officer) May 14, 2012 /s/ Moshe Arad Moshe Arad Director May 14, 2012 /s/ Avraham Asheri Avraham Asheri Director May 14, 2012 /s/ Rina Baum Rina Baum Director May 14, 2012 /s/ David Federmann David Federmann Director May 14, 2012 /s/ Yehoshua Gleitman Yehoshua Gleitman Director May 14, 2012 /s/ Yigal Ne’eman Yigal Ne’eman Director May 14, 2012 /s/ Dov Ninveh Dov Ninveh Director May 14, 2012 /s/ Dalia Rabin Dalia Rabin Director May 14, 2012 /s/ Raanan Horowitz President, Elbit Systems of America, LLC, Raanan Horowitz Authorized Representative in the United States
